Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
	This office action is in response to an application filed 09/18/2019 in which claims 11,13, and 19 are pending ready for examination.

Election/Restrictions
Applicant’s election with traverse of 11, 13, and 19 in the reply filed on 04/27/2022 is acknowledged. Even though the reply indicated “with traverse”, there appears to be no arguments present as to why applicant believes the restriction is improper and thus the response is considered as election without traverse. Applicant only appears to indicate that the cited documents fail to disclose the STF of the presently claimed invention. However, that does not explain why applicant believes the restriction requirement is improper. 
Accordingly, the requirement is still deemed proper and is therefore made FINAL. 

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11, 13, 19 are rejected under 35 U.S.C. 101 in accordance to the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (2019)(“2019 Guidelines”). The claimed invention is directed to an abstract idea without significantly more. Claims (s) 11 is/are directed to the abstract idea of a mathematical concepts and mental process that collects information, analyze it, and displaying certain results of the collection analysis, as explained in detail below. 
Claims 11 recites an abstract idea of “calculating … change in polarization of the structure, setting a threshold … of a structure prepared in advance, comparing … with the threshold and evaluating a soundness of the structure based on the comparison results;,” This method recited as a whole is “computerized”, and of using a processor to implement the steps of the method.  
The specification states, “The control unit is, for example, constituted by a central processing unit (CPU), a random access memory (RAM), a read only memory (ROM), and a computer readable storage medium or the like. Sequential processes for realizing various functions are stored in the form of a program, for example, in a storage medium or the like. The CPU reads out this program into the RAM or the like, and executes information processing and calculation processing to realize various functions. The program may be installed in advance in the ROM or other storage medium, may be provided in a state where it is stored in a computer readable storage medium, or may be distributed via a wired or wireless communication means. The computer readable storage medium is a magnetic disk, a light magnetic disk, a CD-ROM, a DVD-ROM, a semiconductor memory or the like.” (See Specification ¶0042). This recites a computer that receives data and uses the Mathematical Concepts/Mental Process on the received data.
Wherein the “calculating … change in polarization of the structure and setting a threshold … of a structure prepared in advance,”  are a Mathematical Concepts. As stated in the Instant Specification, “The measurement means (13a, 13b) is configured to irradiate the surface layer 4 with light and measure a change in polarization between incident light and reflected light. The measurement means (13a, 13b) includes a light source 13a for emitting light to the structure 1, a detector 13b for detecting reflected light reflected from the structure 1, and a calculation unit (not illustrated) configured to calculate a parameter from a change in polarization of the reflected light. For example, the measurement means (13a, 13b) is a spectroscopic ellipsometer. The parameter includes refractive index n (%), extinction coefficient k (%), or reflectance (%).” (See Specification ¶0043)
“The threshold can be set based on the relationship between the preliminarily-obtained change in polarization of the reflected light (parameter) in the structure 1 and nuclide transmutation efficiency in the structure 1 being subjected to the nuclide transmutation reaction.” (See Specification ¶0050 Lines 03-06)
Wherein comparing … with the threshold and evaluating a soundness of the structure based on the comparison results is a Mental Process. As stated in the Instant Specification, “a measurement value of the change in polarization is compared with a threshold of a change in polarization of a structure prepared in advance, and a soundness of the structure is evaluated based on comparison results.” (See Specification ¶0025 Lines 04-06)
The recitation of “measuring … irradiating the surface layer with light; holding… a predetermined temperature; spectroscopic ellipsometer… changes in polarization” are extra-solution limitations are merely data gathering and outputting for the abstract ideas of (Mathematical Concepts and Mental Process). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3)). Therefore this additional element does not integrate the abstract idea into a practical application.
This judicial exception is not integrated into a practical application because the additional limitation of “measuring … irradiating the surface layer with light; holding… a predetermined temperature; spectroscopic ellipsometer… changes in polarization”, is not applied or used in the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (See MPEP 2106.05(e)).
The claim(s) does/do not include additional elements that are sufficient to amount to an inventive concept than the judicial exception because the additional element “measuring … irradiating the surface layer with light; holding… a predetermined temperature; spectroscopic ellipsometer… changes in polarization, “ when considering both individually is just extra-solution limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts).. (See MPEP 2106.05(g)). 
The spectroscopic ellipsometer is a generic ellipsometer as stated in the Instant Specification (See ¶0012) for data gathering and outputting for the abstract idea.  . 
Claims 13, 19 is/are directed to an extra-solution limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts). (See Specification ¶0013-¶0015; ¶0050). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3)).

Claim Rejections - 35 USC § 112
Claims 11, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 11, it recites terms such as (soundness of the structure).  These terms are indefinite for failing to particularly point out and distinctly claim the subject matter that is regarded as the invention. After reviewing the Instant Specification the disclosure does not clearly defines the corresponding structure of the terms listed above.
	For example, Soundness can be a defined as any parameter of the sample under test such as; angles, coefficient, thickness, temperature, etc., however for examining purposes soundness is defined as (it is defined as the allowable thickness of a film under test).
Claims 13 and 19 are also rejected due to their dependency of claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (US 2012/0269309 A1) in view of Hayashi et al (US 5,276,503) further in view of Funakubo (US 2006/0068513).
	As to claim 11, Iwamura teaches a method for evaluating a structure to be used for nuclide transmutation reaction, the structure including a base material containing at least one kind of metal selected from the group consisting of hydrogen storage metals and hydrogen storage alloys, an intermediate layer provided on the base material (23) and stacked alternately with a first layer (22, 56, 57) containing low work function substances relatively lower in work function than the metal and a second layer (21) containing the metal, and a surface layer (52) provided on the intermediate layer and containing the metal, wherein the method comprises: (See Abstract ¶0028, ¶0029, ¶0066-¶0071, ¶0038; Figs. 4-5)
	and a reaction yield obtained when the structure prepared in advance is subjected to the nuclide transmutation reaction (See Abstract ¶0017, ¶0029, ¶0030; Figs. 4-5)
	Iwamura does not explicitly teach measuring a change in polarization between incident light and reflected light by irradiating the surface layer with light, while holding the structure at a predetermined temperature;
	calculating an extinction coefficient based on the change in polarization of the structure,
	preliminarily setting a threshold of the extinction coefficient based on a relationship between an extinction coefficient of a structure prepared in advance and a reaction yield obtained when the structure prepared in advance is subjected to the nuclide transmutation reaction; and
	comparing the calculated extinction coefficient with the threshold and evaluating a soundness of the structure based on the comparison results;
	wherein a spectroscopic ellipsometer is used to measure the changes in polarization.
	However, Hayashi does teach in an analogous art measuring (10) a change in polarization between incident light and reflected light by irradiating the surface layer (m) with light, while holding the structure at a predetermined temperature; (See Col 2 Lines 58-65, Col 5 Lines 66-68, Col 6 Lines 01-13;Fig. 5)
	calculating (19) an extinction coefficient based on the change in polarization of the structure, (See Col 4 Lines 48-68, Col 5 Lines 47-51;Fig. 5)
	wherein a spectroscopic ellipsometer (10) is used to measure the changes in polarization. (See Col 2 Lines 58-68, Col 4 Lines 48-68;Fig. 5).
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Iwamura measuring a change in polarization between incident light and reflected light by irradiating the surface layer with light, while holding the structure at a predetermined temperature, calculating an extinction coefficient based on the change in polarization of the structure, and wherein a spectroscopic ellipsometer is used to measure the changes in polarization.
	The advantage of this inclusion is to accurately measure the thickness of a film on an object under test.
	Iwamura when modified by Hayashi still do not explicitly teach preliminarily setting a threshold of the extinction coefficient based on a relationship between an extinction coefficient of a structure prepared in advance; and
	comparing the calculated extinction coefficient with the threshold and evaluating a soundness of the structure based on the comparison results;
	However, Funakubo does teach in an analogous art preliminarily setting a threshold of the extinction coefficient based on a relationship between an extinction coefficient of a structure prepared in advance; and (See ¶0085, ¶0086, ¶0101; Fig. 5)
	comparing (26, 27) the calculated extinction coefficient with the threshold and evaluating a soundness of the structure based on the comparison results; (See ¶0085-¶0088, ¶0101; Fig. 5).
	It is well known in the art that an ellipsometer measures a change in polarization as light reflects or transmits from a material structure. The polarization change is represented as an amplitude ratio, Ψ, and the phase difference, Δ. The measured response depends on optical properties and thickness of individual materials. The extinction coefficient describes the loss of wave energy to the material.  Therefore, the change in polarization as light reflects or transmits from a material structure defines an extinction coefficient. Also, there is no definition of soundness within the Instant Specification; therefore, for examining purposes it is defined as the allowable thickness of a film under test. 
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Ito when modified by Hayashi preliminarily setting a threshold of the extinction coefficient based on a relationship between an extinction coefficient of a structure prepared in advance, a reaction yield obtained when the structure prepared in advance is subjected to the nuclide transmutation reaction and comparing the calculated extinction coefficient with the threshold and evaluating a soundness of the structure based on the comparison results.
	The advantage of this inclusion is easily determine, whether or not a parameter value is appropriate.

As to claim 19, Iwamura when modified by Hayashi and Funkaubo teaches the method for evaluating a structure according to claim 11, in which this claim depends on.
lwamura when modified by Hayashi and Funakubo still do not explicitly teach wherein the threshold of the extinction coefficient at a light wavelength of 20 µm is set in a range not less than 17% and not greater than 48%.
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that, “wherein the threshold of the extinction coefficient at a light wavelength of 20 µm is set in a range not less than 17% and not greater than 48%,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of lwamura when modified by Hayashi and Funakubo wherein the threshold of the extinction coefficient at a light wavelength of 20 µm is set in a range not less than 17% and not greater than 48%.
It is common in the art of optical analysis to an object with an ellipsometer to try multiple threshold of the extinction coefficient at a particular wavelengths; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to try enabling the claimed threshold.
Further, the differences in the threshold will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such measurements are critical.
The advantage of this inclusion is to improve the accuracy of the layer thickness deposited on the sample under test. 


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Hayashi et al, Funakubo further in view of Freeouf (US 6,323,947 b1).
As to claim 13, lwamura when modified by Hayashi and Funakubo teaches the method for evaluating a structure to be used for nuclide transmutation reaction according to claim 11, in which this claim depends on.
lwamura when modified by Hayashi and Funakubo still do not explicitly teach wherein the surface layer is irradiated with the light at such an incident angle that reflection occurs between a surface of the surface layer and the depth of 10 nm from the surface of the surface layer.
However, Freeouf does teach in an analogous art wherein the surface layer (4) is irradiated with the light (8) at such an incident angle (θ1) that reflection occurs between a surface of the surface layer (4) and the depth of 10 nm from the surface of the surface layer. (See Col 4, Lines 10-18; Figs. 2-3).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in method of lwamura when modified by Hayashi and Funakubo wherein the surface layer is irradiated with the light at such an incident angle that reflection occurs between a surface of the surface layer and the depth of 10 nm from the surface of the surface layer.
The advantage of this inclusion is to improve the accuracy of the layer thickness deposited on the sample under test. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        

/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886